Citation Nr: 0102929	
Decision Date: 01/31/01    Archive Date: 02/15/01

DOCKET NO.  99-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbosacral spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for a lumbosacral spine disorder 
had not been submitted.  The veteran filed a timely appeal to 
this adverse determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  In an August 1962 rating decision, the RO originally 
denied service connection for a lumbar spine disorder, 
described at that time as "lumbosacral strain;" the veteran 
was notified of this denial in August 1962, but did not file 
a timely appeal.

3.  The veteran's attempt to reopen his claim was denied by 
the RO in a rating decision dated in May 1996; this denial 
was subsequently affirmed by the Board in a decision dated in 
July 1998.

4.  The evidence received since the July 1998 Board decision 
is of such significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.

5.  The preponderance of the evidence indicates that the 
veteran's current lumbosacral spine disorder was neither 
incurred in nor aggravated by his military service.


CONCLUSION OF LAW

1.  The July 1998 Board decision which determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a lumbosacral 
spine disorder is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).

2.  Evidence received since the July 1998 Board decision is 
new and material, and the claim for service connection for a 
lumbosacral spine disorder is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  A lumbosacral spine disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In regard to the duty to assist nothing in the 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  The Board finds that in 
the instant case the veteran and his representative were 
advised by the VA of the information required to reopen the 
claim and the Board may proceed with appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

In an August 1962 rating decision, the RO initially denied 
the veteran's claim for a lumbosacral spine disorder, then 
termed a "lumbosacral strain," on the basis that the 
evidence did not show that any back condition in service 
became chronic, and that there was no evidence that the 
veteran's post-service lumbosacral strain was related to 
service.  Specifically, the RO noted that the veteran's 
service medical records showed a single instance of 
complaints of back pain following a lifting injury in January 
1956, resulting in a diagnosis of a slight lumbosacral 
strain, right.  However, the remainder of the veteran's 
service medical records, including his March 1956 discharge 
examination, were negative for any recorded complaint or 
diagnosis of, or treatment for, a low back disorder.

A subsequent RO rating decision in May 1996 determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a lumbosacral 
spine disorder, and denied the veteran's claim on that basis.  
This denial was subsequently affirmed in a July 1998 Board 
decision.  As noted in this decision, evidence considered at 
the time of this Board decision included the following items:  
a June 1962 invoice from a private physician; an October 1962 
statement from a private hospital; an October 1962 invoice 
from a private physician; a January 1963 VA examination 
report; a June 1984 private hospitalization report; an August 
1987 private examination report; November 1977 through 
October 1987 private treatment records; statements from the 
veteran, his employers, his high school coach, his friends, 
his brother, and his co-workers dated in September and 
October 1962, January 1963, February, March, April, 
September, and December 1996, respectively, and undated 
statements from the veteran, his wife, and his mother-in-law, 
received during his December 1996 personal hearing; a 
December 1996 personal hearing transcript; a March 1997 
statement from the veteran; and a transcript of a March 1998 
Travel Board hearing.  The Board found that while much of 
this medical evidence served to confirm the presence of a 
post-service low back disorder, none of it established a 
nexus, or link, between the post-service disorder and any 
incident of service.  Furthermore, the Board noted that the 
extensive lay evidence submitted could not provide this link, 
as laypersons are not competent to offer opinions which 
require medical expertise, such as the medical causation of a 
current disability.

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in July 1998.  The 
July 1998 Board decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2000).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
(summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final July 1998 Board 
decision includes the following:  treatment records from Eric 
D. Hamburg, M.D., a private physician, dated in July 1984 and 
August 1987; a statement from Dr. Hamburg, dated in September 
1998; treatment notes from Specialized Physical Medicine and 
Rehabilitation Clinics, dated in March 1999; the report of a 
VA examination of the spine dated in April 1999; treatment 
notes from Medical Arts Clinic, Inc., dated from April to 
October 1999; a statement from a furniture store where the 
veteran had recently purchased a mattress set, dated in 
November 1999; and various articles and manuals relating to 
back pain and treatment therefor.  The veteran and his 
representative have also submitted numerous statements in 
support of the veteran's claim.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Therefore, the claim for service 
connection for a lumbosacral spine disorder is reopened.

The Board's analysis must now turn to the merits of the 
veteran's claim.  In this regard, the Board observes that of 
the evidence now assembled, only three of the items contain 
medical evidence regarding the etiology of the veteran's 
current low back disorder.  The first such item is the 
September 1998 opinion by Dr. Hamburg.  In this statement, 
Dr. Hamburg indicated that the veteran was a long-standing 
patient, who had "a history, well documented, of an injury 
while in the service in 1955."  Dr. Hamburg indicated that 
the veteran had been examined and interviewed, and that his 
available records had been reviewed, including back films 
from another private examiner taken two years earlier.  Dr. 
Hamburg then offered the following opinion:

It is my opinion that [the veteran] does 
suffer a chronic back injury, primarily a 
ligamentous tear or severe strain with an 
element of herniated lumbar disc causing 
a mild L5 radiculopathy as manifested by 
hyperesthesia of the right calf and 
slight decreased toe dorsiflexion.  It is 
clear from the history that this injury 
did occur while in the service in 1955 
and does continue to plague him at the 
present time.

The second relevant item of evidence is the report of an 
examination conducted in March 1999 by Aly M. Mohsen, M.D., a 
physician at Specialized Physical medicine and Rehabilitation 
Clinics.  At that time, the examiner indicated the following: 

[The veteran] brought extensive medical 
records indicating that he has had a long 
term injury while he was in the service 
in 1955 when he sustained a traumatic 
back injury which was described in some 
of the records as a lumbosacral sprain.  
The records of his discharge indicated 
that he was diagnosed with a disc 
disorder.  

[The veteran] went on and had other 
injuries including some sport injury and 
some minor work-related injuries in 
subsequent years.  He had an injury in 
February 1958 and another one in 1959.  
These were also described as primarily 
lumbosacral sprain and strain.

Following clinical and x-ray examinations, the examiner 
diagnosed chronic mechanical low back pain syndrome which 
started during his military service, and decussated disc 
syndrome at L4-L5 and S1 which appears to be associated with 
his traumatic injury while in the service as noted from the 
medical records.  The examiner commented that "a major part 
of his problem is associated with the discogenic disc disease 
at L4-L5 which apparently was outlined in the medical records 
at the time of his discharge in March 1956."

The third piece of evidence which indicates an opinion as to 
the etiology of the veteran's current low back disorder is 
the report of a VA examination conducted in April 1999.  At 
that time, the examiner indicated that he had reviewed the 
veteran's claims file and service records as well as taking a 
direct history from the veteran.  He stated that a review of 
the veteran's service medical records indicated a diagnosis 
of lumbosacral strain on January 9, 1956.  The veteran 
reported that his regular job in the military was doing desk 
work, but that he had been asked to help load ammunition on a 
truck.  He stated that while loading this ammunition a load 
fell, injuring the veteran's back.  He continued to work, but 
did not seek any medical attention until four months later.  
He stated that he received some heat treatments for his back 
pain.  The veteran then indicated that he went to work 
driving a milk truck for 15 months, then left that job and 
began a new job as a crane operator cleaning box cars.  He 
complained that this job involved extensive bending and 
squatting, which bothered his back, so he left that job and 
went to school.  He subsequently became a shop teacher, and 
continued to work in that position for 30 years until 
retiring 7 years earlier.  

The examiner noted that a review of the records revealed that 
in February 1958, the veteran injured his back while playing 
basketball, and was treated.  In June 1958 he suffered low 
back injury at work.  In December 1959, he was diagnosed with 
lumbar strain by a private physician.  In June 1984, the 
veteran was treated at Farmington Community Hospital because 
of flank pain, and the past history was entered that there 
was "chronic back arthralgia secondary to injury in the 
service."  Following an examination, the examiner offered 
the following discussion:

[The veteran] had one episode while in 
the military which was diagnosed as 
lumbar strain, but that examination did 
not occur until four months after an 
event which [the veteran] describes but 
is not documented in the record that this 
examiner can find.

There have been recurring episodes by 
subject of history as given to me by [the 
veteran].  There has been regular low 
back pain over the years for which he has 
seen physicians.  No physician has ever 
recommended surgery.

[The veteran] did do jobs which were 
quite strenuous after leaving the 
military and about which [the veteran] 
stated that they did tend to cause low 
back pain.

Based upon the history provided plus 
physical examination performed, I can 
find no evidence to support that an 
injury occurring in the service is 
directly related and causative for any of 
the symptoms about which [the veteran] 
now complains.

All comments in the medical record are 
subjective in nature.

His current treating physician, Dr. 
Hamburg, gives a very brief statement 
regarding his subjective impression that 
the injury occurring in the military 
"has continued to plague him at the 
present time."  This is a subjective 
statement and is not supported by any 
facts that I can find in the record.

[The veteran] has done strenuous work 
since leaving the military.

In summary, I do not believe that any 
degree of chronic low back pain about 
which [the veteran] now complains is 
related to an injury during service.

A review of this evidence reveals that the statement/opinion 
by Dr. Mohsen is of limited probative value, since it appears 
to be based on a faulty factual foundation.  In his 
statement, Dr. Mohsen indicated that the veteran's "records 
of discharge indicated that he was diagnosed with [a] disc 
disorder," and concluded that "a major part of his problem 
is associated with the discogenic disease at L4-L5 which 
apparently was outlined in the medical records at the time of 
his discharge in March 1956."  However, a thorough review of 
the veteran's March 1956 discharge examination fails to 
reveal any evidence of a disc disorder or discogenic disease, 
as stated by Dr. Mohsen.  On the contrary, the veteran's 
March 1956 discharge examination indicated that the veteran's 
spine was "normal."  Of note is the fact that the veteran's 
service medical records folder does contain a periodic 
examination for the U.S. Army Reserves dated in March 1960, 4 
years after the veteran's discharge from active duty.  At 
that time, the examiner noted that the "examinee claims disc 
'dislocates' if lifts or strains."  It is possible that the 
examiner incorrectly believed that this document was a 
discharge examination report for the veteran's period of 
active duty.  In any case, examination at that time was 
normal, and the summary of defects and diagnoses indicated 
that no significant defects were noted.  His spine was also 
noted to be "normal" at the time of this examination.

In any case, the Board notes that Dr. Mohser specifically 
premised his medical conclusion on the incorrect fact that 
the veteran's "records of discharge indicated that he was 
diagnosed with [a] disc disorder."  Therefore, as this 
examiner based his opinion as to the etiology and date of 
onset of the veteran's current back problems upon an 
inaccurate factual premise, it has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Swann. v. 
Brown, 5 Vet. App. 458, 461 (1993).

Therefore, the Board is left with 2 conflicting medical 
opinions, i.e., the September 1998 opinion by Dr. Hamburg, 
and the April 1999 opinion by the VA medical examiner.  After 
reviewing these opinions in detail, the Board finds that the 
opinion by the VA examiner is more probative and persuasive 
than the opinion by Dr. Hamburg for several reasons.  First, 
the lengthy 4-page report by the VA examiner is significantly 
more comprehensive and complete than the 2-paragraph 
statement by Dr. Hamburg.  Dr. Hamburg stated that the 
veteran was suffering from a chronic back injury, primarily a 
ligamentous tear or severe strain with an element of 
herniated lumbar disc, and stated that "it is clear from the 
history that this injury did occur while in the service in 
1955."  However, he did not cite the actual January 1956 
inservice treatment note, which diagnosed only a "slight 
lumbosacral strain," and which did not indicate any findings 
or diagnoses relating to a herniated lumbar disc.  
Furthermore, Dr. Hamburg did not offer an explanation as to 
why there were no further complaints, findings, or diagnoses 
of low back problems after this time, including at the time 
of discharge.  Finally, Dr. Hamburg did not offer any 
explanation as to the role, if any, the veteran's documented 
post-service low back injuries in February and June 1958 play 
in the veteran's current disorder.

By contrast, the examiner who performed the April 1999 VA 
examination specifically reviewed and discussed the veteran's 
service medical records, including the nature of his reported 
inservice injury and the diagnosis recorded in the January 
1956 treatment note.  He also specifically reviewed and 
discussed the veteran's inservice and post-service work and 
medical histories, and noted the 2 post-service low back 
injuries in 1958.  Finally, this examiner specifically based 
his opinion on, among other things, the lack of evidence and 
facts contained in the record, especially the veteran's 
service medical records.

Second, the examiner who performed the April 1999 VA 
examination clearly reviewed all the evidence of record in 
forming his opinion, as evidenced by his specific citations 
to individual service medical records and post-service 
treatment records.  By contrast, Dr. Hamburg did not 
specifically cite to any evidence, save for back x-rays 
conducted by another private physician in 1996.  Instead, his 
opinion was essentially conclusory in nature, stating simply 
that "it is clear from the history that this injury did 
occur while in the service in 1955," without stating what 
this "history" included.  

Third, the opinion by the VA examiner specifically took into 
account the findings and opinion of Dr. Hamburg, but 
discounted their value due to the fact that his opinion was a 
"subjective statement" which was not supported by any facts 
in the record.  This examiner also implied that Dr. Hamburg's 
opinion was at best incomplete, as it did not take into 
account the veteran's post-service low back injuries, as well 
at the fact that he had done "strenuous work since leaving 
the military."  Thus, the VA examiner not only offered his 
own opinion, but provided clear reasoning why the only 
contrary opinion of record was non-persuasive.

The Board has considered the first page of an examination 
report dated in August 1987 from Citizens Chiropractic 
Center, a private health care facility, recently submitted by 
the veteran to VA in support of his claim.  This document, 
previously considered by the Board in its prior July 1998 
decision, indicates that in the section reserved for the 
"Chief Complaint," the examiner noted a "history of low 
back pain - initial injury in the army."  However, this 
notation appears to merely reflect a recordation of 
historical information relayed by the veteran, rather than 
being based on a review of the veteran's medical record.  In 
this regard, the Board notes that "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal, 5 Vet. 
App. at 461; Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Similarly, while the medical literature excerpts submitted by 
the veteran do pertain to the medical issues at hand, they 
are very general in nature and do not address the specific 
facts of the veteran's claim before the Board.  As this 
generic medical journal or treatise evidence does not 
specifically opine as to the relationship between the 
veteran's current low back disorder and his military service, 
it is insufficient to establish the element of medical nexus 
evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

The Board has also considered the veteran's contentions, as 
set forth in extensive statements sent to VA, that his 
current back problems are related to the inservice low back 
strain incurred in 1955.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his low back disorder.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current low back 
problems are related to the lifting injury sustained in 1955 
while in the military cannot be accepted as competent 
evidence of the required nexus.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a lumbosacral spine disorder.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a lumbosacral 
spine disorder is reopened.

Service connection for  a lumbosacral spine disorder is 
denied.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

